Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.


             DISTRICT OF COLUMBIA COURT OF APPEALS

                          Nos. 19-CO-713 & 20-CO-349

                         MARQUELL GREENE, APPELLANT,

                                         V.

                     UNITED STATES OF AMERICA, APPELLEE.

                          Appeal from the Superior Court
                           of the District of Columbia
                                (2016-CF3-11579)

                    (Hon. Kimberley S. Knowles, Trial Judge)

(Submitted November 19, 2021                              Decided August 4, 2022)

      Thomas D. Engle and Sharon L. Burka for appellant.

      Elizabeth Gabriel, Assistant United States Attorney, Michael R. Sherwin,
Acting United States Attorney at the time, and Elizabeth Trosman, Chrisellen R.
Kolb, Brittany Keil, John P. Gidez, Assistant United States Attorneys, for appellee.

      Before EASTERLY, MCLEESE, and DEAHL, Associate Judges.


      DEAHL, Associate Judge: A jury convicted Marquell Greene of assault with

intent to rob while armed and a host of subsidiary charges. The trial court sentenced

him to thirteen years’ incarceration. Shortly after the jury rendered its verdict,

Greene filed a motion for a new trial under D.C. Super. Ct. Crim. R. 33, which
                                          2

highlighted that two other men had confessed to the crimes. Greene later filed a

motion to vacate and set aside his convictions under D.C. Code § 23-110. That

motion argued, in part, that Greene’s trial counsel was ineffective in failing to

investigate a lead—and present evidence—that those same two men were the real

perpetrators. The trial court denied both motions, and Greene now appeals. We

vacate both orders and remand for further proceedings.



                                          I.



      A grand jury indicted Marquell Greene for assault with intent to rob while

armed, among other offenses. The government alleged that Greene posted an online

notice advertising a Lexus for sale, and then lured Donald Pinkney to a meeting place

under the pretense of selling him that car. At trial, Pinkney testified that he arrived

at the meeting place with his eight-year-old daughter in tow, and the two of them

exited their car to inspect the Lexus. Greene then held the two of them at gunpoint

and tried to rob Pinkney. Greene threw Pinkney to the ground, but eventually

Pinkney escaped with his daughter into a nearby building. Pinkney was left with

“some scrapes,” and his daughter was uninjured.



      Greene maintained that he was not the perpetrator and that Pinkney, who

picked Greene as his assailant from a photo array, had misidentified him. But
                                          3

considerable evidence supported Pinkney’s identification of Greene as his assailant.

For instance, the “bait car” that was listed for sale and brought to the scene was

registered to Greene; the username of the person selling the car online was

marquell_greene@yahoo.com; and a GPS tracking device worn by Greene indicated

that he was in the immediate area when the assault occurred.



      In the lead-up to trial, Greene’s girlfriend and a man named Deangelo Johnson

approached Greene’s trial counsel, Rebecca Bloch. Johnson told Bloch that it was

he, rather than Greene, who committed the offenses. Bloch, who had viewed

surveillance video capturing a portion of the assault, told Johnson that he was

obviously not the perpetrator—Johnson was short with long hair, while the assailant

caught on camera was tall with short hair. At that point, Johnson turned to Greene’s

girlfriend and said, “You didn’t tell me they had it on video.” Bloch then told Greene

about the exchange, and Greene indicated he did not want to involve Johnson (a

friend of his) or make him a co-defendant. Bloch did not pursue the lead any further.

A jury convicted Greene of all charges.



      Three days after the jury rendered its verdict, Greene submitted a pro se

motion for a new trial in the “interest of justice” asserting that the real perpetrator

had come forward and admitted his guilt, and that Bloch failed to investigate and
                                         4

present evidence of that alternative perpetrator. See D.C. Super. Ct. Crim. R. 33.

Given the seeming conflict of interest, Bloch withdrew as Greene’s counsel, and the

court appointed post-trial defense counsel, John Carney, to assist with the new trial

motion.



      Carney then learned that Johnson—together with another man named Aubrey

Wallace—had met with a defense attorney named Bryan Brown (otherwise

unaffiliated with Greene’s case) after the conclusion of Greene’s trial, and that the

two men said they had committed the offense together. Unlike Johnson, Wallace

resembled the assailant captured on the surveillance video, and similarly resembled

Greene. The two men said that Johnson created the bogus car listing and coordinated

the fake sale. Johnson explained that he used Greene’s email address, which he

knew the password to, and Greene’s Lexus, which he had a key to, having previously

borrowed it. According to the two men, Wallace was the one with the gun who

carried out the assault, sticking Pinkney up and tackling him, and is the one seen in

the surveillance footage. While Johnson had come forward before trial, he made no

mention of an accomplice at that point, and Wallace did not come forward until after

the jury had rendered its verdict.
                                          5

      Carney filed a supplement to Greene’s new trial motion on Greene’s behalf,

detailing the new information about Johnson and Wallace and requesting an

evidentiary hearing. The trial court held the requested evidentiary hearing but

denied the motion. The court indicated it was applying the more lenient “interest of

justice” standard reserved for new trial motions filed within seven days of the jury’s

verdict, as Greene’s initial pro se filing had been. See D.C. Super. Ct. Crim. R.

33(b)(2). 1 That standard, as applied to testimony from a new witness that came to

light only after trial, asks whether “a fair trial requires that the [new witness’]

testimony be made available to the jury.” Benton v. United States, 188 F.2d 625,

627 (D.C. Cir. 1951); see also M.A.P. v. Ryan, 285 A.2d 310, 312 (D.C. 1971) (D.C.

Circuit opinions “rendered prior to February 1, 1971” are binding on this court). The

court answered in the negative, reasoning that “[e]ven assuming arguendo that the

Court credits the statements of the two witnesses” confessing to the crimes, Greene’s

motion must nonetheless fail because that evidence “could have been discovered

with due diligence before trial.”



      1
         In 2017, Rule 33 was amended so that this standard now applies to motions
filed within fourteen days of the jury’s verdict. See D.C. Super. Ct. Crim. R. 33
comment to 2017 amendments. Motions based on newly discovered evidence, by
contrast, may be filed within three years of the jury’s verdict. D.C. Super. Ct. Crim.
R. 33(b)(1). But the movant must satisfy “stricter standards” when a new trial
motion is filed outside of Rule 33(b)(2)’s more abbreviated timeline. Green v.
United States, 164 A.3d 86, 91-94 (D.C. 2017).
                                            6

       In a prior appeal, we vacated that order and remanded back to the trial court.

We observed that, despite its assertion to the contrary, the “court seemed to apply

the more rigid five-factor test which governs motions for a new trial based on newly

discovered evidence” outside of the narrow timeframe provided by Rule 33(b)(2).

Greene v. United States, 17-CF-810, Mem. Op. & J at 1-2 (D.C. Feb. 15, 2019). It

should have instead applied the more lenient interest of justice standard applicable

to R. 33(b)(2) motions, given when Greene filed his motion. 2 Id. We highlighted

that under the more lenient standard, a lack of diligence on the movant’s part is not

a fatal defect precluding relief, though it “remains a consideration.” Id. at 2; see also

Green v. United States, 164 A.3d 86, 95 (D.C. 2017) (“[A]ppellant is not required to

demonstrate his own diligence under the interests of justice standard, [though]

diligence is a valid factor for the trial court, and this court, to consider.”).




       2
          The more lenient interest of justice standard applies to all motions filed
within Rule 33(b)(2)’s narrow timeframe (seven days prior to the 2017
amendments), including those based on newly discovered evidence. Sellars v.
United States, 401 A.2d 974, 978-79 (D.C. 1979). The more exacting five-factor
test for claims based on newly discovered evidence and filed outside of Rule
33(b)(2)’s abbreviated window is: “(1) the evidence must have been discovered
since the trial; (2) the party seeking the new trial must show diligence in the attempt
to procure the newly discovered evidence; (3) the evidence relied on must not be
merely cumulative or impeaching; (4) it must be material to the issues involved; and
(5) of such nature that in a new trial it would probably produce an acquittal.” Heard
v. United States, 245 A.2d 125, 126 (D.C. 1968).
                                           7

      On remand, the court denied Greene’s new trial motion anew. The court again

“assum[ed] the credibility of the statements of the two witnesses—Deangelo

Johnson and Aubrey Wallace.” But it reasoned that Greene’s “motion must fail

because there are no ‘exceptional circumstances’ which prevented him from

receiving a fair trial.” The court once more stressed Greene’s lack of diligence in

pursuing and presenting Johnson and Wallace’s confessions, noting that “Wallace’s

testimony could have been discovered through due diligence” if defense counsel had

only followed up on Johnson’s lead. While the court was careful to note that the

lack of diligence was “not a determinative factor,” it weighed it heavily “among

other factors” animating its decision. In closing, and contrary to its previously stated

operating assumption that Johnson and Wallace were credible, the court articulated

reasons to doubt Johnson and Wallace: Johnson “changed his version of the events,”

telling Greene’s trial counsel that he was the perpetrator, but only after trial did he

add that he had an accomplice in Wallace. As for Wallace, the court noted “he

provided limited details,” did not provide a sworn statement or allow himself to be

recorded, and was biased because he was “either a friend or acquaintance” of

Greene. 3


      3
         The record is thin on this last point. When Carney was asked about the
extent to which Wallace and Greene knew each other, he answered (based on
Wallace’s telling) that “[i]t was just like they go into a particular area and on
Wilmington Street and they hang out.” Similarly, the Rule 33 motion Carney filed
                                          8

      In the meantime, Greene also filed a pro se motion under D.C. Code § 23-110

to vacate his convictions due to ineffective assistance of counsel, and Carney

followed-up with a supplemental filing in support of the motion. The counseled

supplement focused largely on trial counsel’s failure to call a different witness,

Lawrence Washington, who attested that he witnessed the assault and that Greene

was not the person who committed it. It also claimed that trial counsel was

ineffective for failing to investigate Johnson’s confession to her that he had

committed the crime, noting that if counsel had exercised “reasonable diligence” and

followed up on that lead, she would have learned that Wallace aided Johnson and

matched the person on the surveillance video. In denying Greene’s § 23-110 motion,

the trial court rejected Greene’s argument that his counsel was ineffective for failing

to call Washington as a witness. However, the court did not address the argument

that Greene’s trial counsel was ineffective in failing to investigate and present

evidence about Johnson and Wallace as the true perpetrators.




on Greene’s behalf indicated that Wallace “knows Marquell Greene.” When pressed
further on the subject, Carney said he did not know the extent of any relationship
between Wallace and Greene.
                                          9

      Greene now brings this appeal, challenging both the trial court’s order

denying his Rule 33 motion for a new trial and its order denying his § 23-110 motion

to vacate his convictions.



                                          II.



                                         A.



      We begin with the court’s denial of Greene’s Rule 33 motion for a new trial.

“A trial court’s denial of a motion for new trial is reviewed for abuse of discretion,”

and “[w]e will not reverse if the denial is reasonable and supported by the record.”

Tyer v. United States, 912 A.2d 1150, 1166-67 (D.C. 2006). A defendant is entitled

to a new trial in “the interest of justice” under Rule 33 if the motion is made in the

timeframe set forth in Rule 33(b)(2), and “‘exceptional circumstances’ prevented the

defendant from receiving a fair trial.” Id. at 1167 (quoting Huggins v. United States,

333 A.2d 385, 387 (D.C. 1975)). “Perhaps unsurprisingly, our precedents do not

cabin or clearly describe the ‘exceptional circumstances’ that will justify granting a

new trial in the interests of justice.” Green, 164 A.3d at 93. It is, instead, a fact-

intensive inquiry. Id.
                                            10

      “The interest of justice standard calls for a new trial if ‘a fair trial requires that

the new witness’ testimony be made available to the jury.” Sellars v. United States,

401 A.2d 974, 979 (D.C. 1979) (quoting Benton, 188 F.2d at 627 (parentheses

omitted)). Put another way, “the interest of justice calls for a new trial when a new

witness with important testimony is found” within the brief post-verdict timeframe

provided by Rule 33(b)(2). Id. To illustrate the point, in Benton, a defendant was

convicted of “taking indecent liberties with a child” based primarily on the child’s

account of what occurred. Benton, 188 F.2d at 626. Four days after the guilty

verdict, the defense filed a new trial motion along with an affidavit from the child’s

mother in which she cast doubt on several details in her daughter’s account, and

further stated, “my conscience does not allow me to believe that anything happened

to my girl on that night.” Id. at 627. The trial court denied the motion. The D.C.

Circuit reversed, holding that “a fair trial requires that the mother’s testimony be

made available to the jury.” Id.



      Applying those same principles, we conclude the trial court abused its

discretion in denying the new trial motion. The trial court’s express operating

assumption, both in its initial denial and again on remand, was that Johnson and

Wallace were credible and telling the truth. In other words, the court started from

the premise that Greene was innocent. From that premise, and contrary to the trial
                                         11

court’s conclusion, no reasonable sense of justice would require Greene to spend

more than a decade in prison simply because he or his counsel could have been more

diligent in pursuing exonerating evidence before trial. “[C]oncern about the injustice

that results from the conviction of an innocent person has long been at the core of

our criminal justice system.” Schlup v. Delo, 513 U.S. 298, 325 (1995); cf. Benton,

188 F.2d at 627.      “That concern is reflected . . . in the ‘fundamental value

determination of our society that it is far worse to convict an innocent man than to

let a guilty man go free.’” Schlup, 513 U.S. at 325 (quoting In re Winship, 397 U.S.

358, 372 (1970) (Harlan, J., concurring)). Moreover, because a Rule 33(b)(2)

“motion must be filed so soon after trial,” a trial court’s consideration of it should

be “substantially unaffected by the usual considerations favoring finality of

judgments.” Godfrey v. United States, 454 A.2d 293, 299 (D.C. 1982).



      The trial court is free to revisit, on remand, its starting premise that Greene

was innocent. But if the court concludes there is a reasonable probability that jurors

would hear and credit Johnson and Wallace’s account, then there is necessarily “a

reasonable probability that the outcome of a new trial would be different from the
                                           12

result in the first trial,” and a new trial should follow. See Whitley v. United States,

783 A.2d 629, 635 (D.C. 2001). 4



      We recognize that the trial court, at one point, seemed to disregard its

operating premise that Johnson and Wallace were credible, providing several

reasons to doubt their account. In concluding its analysis, the court opined that

Johnson had “changed his version of events,” while Wallace provided “limited

details,” would not provide a sworn or recorded statement, and was biased because

he was “either a friend or acquaintance” of Greene’s. 5 But the court never posited

this as an alternative basis for its ruling, stripped of the express premise that Johnson




      4
         Whitley concerned a motion for a new trial filed more than two years after
the verdict based on newly discovered evidence, and thus applied a more exacting
standard than the one we confront here. 783 A.2d at 632. It therefore may not be
necessary for Greene to satisfy Whitley’s “reasonable probability” of acquittal
standard to satisfy the more relaxed standard applicable in this context, that “a fair
trial requires that the [new witness’] testimony be made available to the jury.”
Benton, 188 F.2d at 627; see also Green, 164 A.3d at 93; Sellars, 410 A.2d at 979;
Brodie v. United States, 295 F.2d 157, 160 (D.C. Cir. 1961). But such a showing
would certainly suffice, at least absent evidence that Greene was aware of Wallace’s
confession before trial and simply made a strategic decision not to introduce it.
      5
          As explained supra note 3, there is little support for this last conclusion. It
is not clear the extent to which Wallace knew Greene at all, as the evidence suggests
only that he was familiar with him from the neighborhood. Assuming that is some
bare evidence of “bias,” as the trial court concluded, it is not much. A casual
familiarity with another is typically not the type of relationship that would prompt
one to falsely confess to a serious crime on the other’s behalf.
                                            13

and Wallace were credible. Nor did it address whether its own doubts meant there

was no reasonable probability that a new jury would credit Johnson and Wallace’s

account. See supra note 4 and accompanying text. It is therefore unclear whether

this credibility discussion was an independent basis for the trial court’s decision,

though even if it were, we would have no assurance that its ruling was not infected

by its overly exacting view of what satisfies the interest of justice standard, as

discussed above.



      We therefore view this internal inconsistency in the court’s reasoning—

having abandoned its own premise sub silentio—as another reason to vacate its order

and remand for reconsideration. See Subsalve USA Corp. v. Watson Mfg., Inc., 462

F.3d 41, 45 (1st Cir. 2006) (“Ordinarily, an appellate court confronted with an

internally inconsistent order would vacate the offending order and return the case to

the authoring court for clarification.”).



                                            B.



      Turning to the trial court’s denial of Greene’s § 23-110 motion, we again

vacate and remand for reconsideration. A key aspect of Greene’s argument was that

his trial counsel was ineffective in failing to investigate Johnson’s confession, and

had she done so in the exercise of “reasonable diligence,” she “could have learned
                                          14

the identity of Aubrey Wallace, the individual who in fact committed the offense.”

That argument echoed the trial court’s own reasoning—in denying Greene’s Rule

33 motions—that Wallace “could have been discovered before trial” through the

exercise of “due diligence.” 6



      Greene now correctly points out that, in ruling on his § 23-110 motion, the

trial court made no mention of Wallace and entirely ignored this aspect of his claim. 7

“[B]ecause the trial court did not rule on this issue, we remand to allow the court to

consider [it] in the first instance.” Arrington v. United States, 238 A.3d 218, 221

(D.C. 2020).


      6
         In denying his Rule 33 motion, the trial court faulted Greene for directing
his counsel not to speak with Johnson because he “didn’t want to make him a co-
defendant.” It is not at all obvious that a defendant’s direction would relieve counsel
of their duty to investigate an exonerating lead. “Our law is clear ‘that counsel for
the accused has ultimate responsibility for many tactical trial decisions, such as
which witnesses to call.’” Blackmon v. United States, 146 A.3d 1074, 1079 (D.C.
2016) (quotation omitted). Those judgment calls themselves must be predicated on
reasonable investigation. See Cosio v. United States, 927 A.2d 1106, 1123 (D.C.
2007) (en banc) (“‘[S]trategic choices made after thorough investigation of law and
facts relevant to plausible options are virtually unchallengeable,’ but ‘strategic
choices made after less than complete investigation are reasonable precisely to the
extent that reasonable professional judgments support the limitations on
investigation.’”) (quoting Strickland v. Washington, 466 U.S. 668, 690-91 (1984)).
      7
        Greene also contends that the trial court erred in concluding, without holding
an evidentiary hearing, that his counsel was not ineffective for failing to call
Washington as a witness. In light of our disposition otherwise vacating the court’s
orders and remanding, we do not opine on that contention.
                                         15

      The government counters that a remand is unwarranted because “appellant did

not raise trial counsel’s alleged errors respecting Johnson and Wallace in his

§ 23-110 motion,” or at least did not do so in a manner that “suffice[d] to raise the

. . . issue as an independent ground for relief.” We disagree. The counseled

supplement to Greene’s § 23-110 motion repeatedly argued that trial counsel’s

failure to investigate Johnson’s lead and track down Wallace amounted to ineffective

assistance. Page two of the five-page supplement argued (1) that trial counsel “failed

to call witnesses that would have established that defendant did not commit the

offenses,” highlighting Wallace as one of those two witnesses, and (2) that trial

counsel “through reasonable diligence pretrial could have learned the identity of

Aubrey Wallace, the individual who in fact committed the offense.” Counsel then

dedicated the penultimate paragraph of his argument to detailing Johnson and

Wallace’s account and how it could have been uncovered before trial through

diligent investigation. The supplement’s final substantive sentence—its parting

shot—was that “if this evidence had been presented at trial the result of the

proceeding would have been different.”
                                          16

      Greene more than adequately presented the argument for the trial court’s

consideration. The court simply failed to rule on it. 8



                                          III.



      The trial court’s order denying Greene’s Rule 33 motion for a new trial, and

its order denying his § 23-110 motion, are hereby vacated. We remand the case for

further proceedings.



                                                                   So ordered.




      8
          The government also points out that Greene “expressly declined to present
an ineffective-assistance claim” “during the course of the new-trial-motion
litigation,” as if that somehow waived this aspect of his subsequent § 23-110 claim.
It did not. Greene sought a new trial under Rule 33 in the interest of justice,
regardless of whether his trial counsel was ineffective. The government responded
that his Rule 33 claim was, in substance, an ineffective assistance of counsel claim,
and that the court should treat it as such. Greene disagreed, and replied that he was
not asserting ineffective assistance of counsel at that time, while expressly noting
that he could always do so later. Nothing about that procedural history alters the
fact that Greene did later raise a § 23-110 claim that his trial counsel was ineffective
for failing to investigate Johnson’s lead and uncover Wallace as the real perpetrator.